Citation Nr: 0301760	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for a stomach 
disability.  

3.	Entitlement o service connection for a left ear 
disability.  

REPRESENTATION

Hawaii Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1968 
to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  

The veteran was scheduled to appear before a Member of the 
Board at the RO in December 2002, and he failed to appear.  
He has not requested that the hearing be rescheduled.  The 
Board will consider his appeal based on the evidence of 
record.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a stomach 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran was not noted to have a hearing loss in 
service or within the first post service year.  His current 
hearing loss is not related to service.  

3.  The veteran did not have left ear complaints or a left 
ear injury in service, and his current left ear disability is 
not related to service.  



CONCLUSIONS OF LAW

1.  Defective hearing was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  

2.  A left ear disability was not incurred in or aggravated 
by active duty. 38 U.S.C.A. § 1110, (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records.  The veteran has not been 
examined by VA; however as will be explained below, further 
development by way of a VA examination would be fruitless 
since there is no showing of a any complaints or treatment in 
service.  Under these circumstances, a request for further 
development would be fruitless and would only serve to 
unnecessarily delay a final decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran was specifically 
advised of which evidence, if any, should be obtained by the 
claimant and which evidence, if any, would be retrieved by the 
Secretary in an April 2001 letter from the RO.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant has been accorded the opportunity to present 
evidence and argument in support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
Supp. 2002): 38 C.F.R. §§ 3.102, 3.159 3.303 (2002).  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The veteran's service medical records do not contain any 
references to hearing loss, left ear problems, or to a left 
ear injury.  His December 1970 separation examination report 
shows his hearing to be 15/15, bilaterally.  His hearing 
profile was rated as 1.  Examination of the ears was normal.  
His DD214 shows his MOS was a cook, and there is no 
indication that he was involved in combat.  

In September 1991, private records show that the veteran was 
treated for left ear otitis media and externa.  The earliest 
evidence of hearing loss is many years after separation from 
service.  A private examiner noted in March 1999 that the 
veteran complained of a bilateral hearing loss for 10 to 11 
years.  The veteran questioned whether his hearing loss might 
be due to exposure to gunfire during service.  Examination of 
the ears was normal with normal mobility of the tympanic 
membranes.  An audiometric examination showed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
50
LEFT
30
50
45
45
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The examiner stated that the veteran had presbycusis and 
possible chronic Eustachian salpingitis.  It was reported 
that the veteran's hearing loss was not compatible with noise 
exposure. 

Private records show that in May 2000, the veteran was 
treated for ear pain and found to have otitis media of the 
left ear.   



The veteran's statements and hearing testimony have been 
considered.  His lay statements, while credible with regard 
to his subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing a nexus between 
hearing loss or a left ear disability and service.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence shows that defective hearing was not present 
during service, was not manifest within a year after service, 
and did not develop as a result of exposure to noise during 
service.  In this regard, while the veteran has argued that 
his hearing loss may be related to gunfire, the veteran is 
not shown to have participated in combat and therefore, it 
may not be presumed, such that his lay statements are 
sufficient to show the occurrence of combat-related trauma.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  His 
DD 214 shows his MOS to be that of a cook, and there is 
nothing in the record to support the veteran's contentions 
that he was exposed to combat during service.  In addition, a 
private examiner has stated that the veteran's hearing loss 
is not related to noise exposure.  Accordingly, the Board 
concludes that defective hearing was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  

Likewise, a left ear disability was not present in service, 
and was not found until 1991, many years after service.  The 
veteran's his current disability is not shown to be related 
in any way to his military service.  Left ear otitis media 
and externa was found in 1991 and left ear otitis media was 
diagnosed in May 2000, and there is nothing to relate either 
of these diagnoses to service. 

Thus the preponderance of the evidence is against the 
veteran's claims and they therefore must be denied.   




ORDER

Service connection for defective hearing is denied.

Service connection for a left ear disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

